Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Lake County Nursing & Rehabilitation Center,
(CCN: 15-5653),
Petitioner,
v.

Centers for Medicare and Medicaid Services.

Docket No. C-11-514

Decision No. CR2642

Date: October 5, 2012

DECISION

Petitioner, Lake County Nursing & Rehabilitation Center, appeals the determination of
the Centers for Medicare and Medicaid Services (CMS) that, based on a survey
completed on February 15, 2011, it was not in substantial compliance with Medicare
program requirements. CMS has moved for summary judgment.

The stipulated facts establish that Petitioner was not in substantial compliance with
Medicare program requirements from February 15 through March 16, 2011. I grant
CMS’s motion for summary judgment and find there is a basis for the imposition of a
civil money penalty (CMP) of $200 per day from February 15 through March 16, 2011.
The undisputed evidence further substantiates the CMP considering Petitioner did not
follow a physician’s order to administer pain medication to a resident.

I. Background

Petitioner is a long-term care facility, located in East Chicago, Indiana, that participates
in the Medicare program. Based on a survey completed on February 15, 2011, CMS
determined that Petitioner was not in substantial compliance with 16 Medicare program
requirements, the most serious of those deficiencies was a violation of 42 C.F.R.

§ 483.25, Tag F309, cited at a scope and severity level of G (an isolated instance of actual
arm to resident health and safety that is not considered immediate jeopardy’).

By letter dated April 14, 2011, CMS advised Petitioner that it would impose certain
remedies for the noncompliance that included a CMP of $200 per day for 30 days,
beginning February 15 and continuing through March 16, 2011, for a total amount of
$6,000; a denial of payment for new Medicare and Medicaid admissions (DPNA)
effective May 15, 2011; a mandatory termination of Petitioner’s provider agreement if
Petitioner did not achieve substantial compliance by August 15, 2011; and loss of any
nurse aid training and competency evaluation program (NATCEP) for a period of two
years. A revisit survey conducted on April 5, 2011, determined that Petitioner returned to
substantial compliance as of March 17, 2011. Consequently, CMS did not pursue the
DPNA and termination remedies.

By letter dated June 9, 2011, Petitioner requested an administrative law judge (ALJ)
earing. The Civil Remedies Division received Petitioner’s request, assigned it to me for
earing and decision, and on June 14, 2011, an Acknowledgment and Initial Prehearing

Order was issued at my direction.

On June 24, 2011, the parties filed a joint stipulation (Jt. Stip.) agreeing that Petitioner
only challenges the F309 deficiency from the February 2011 survey. The stipulation
specifically notes that Petitioner is not appealing the remaining citations from that survey.

CMS filed its prehearing exchange (CMS Br.) on September 9, 2011, accompanied by
CMS exhibits (CMS Exs.) 1-32. Petitioner filed its prehearing exchange (P. Br.) on
October 14, 2011, accompanied by Petitioner exhibits (P. Exs.) 1-3. On October 26,
2011, CMS moved for summary judgment (CMS MSJ), and on November 29, 2011,
Petitioner filed its opposition to the motion (P. Opposition).

The Social Security Act (Act) sets forth requirements for a long-term care facility’s
participation in the Medicare program and authorizes the Secretary of Health and Human
Services (Secretary) to promulgate regulations implementing those statutory provisions.
Act § 1819, 42 U.S.C. § 1395i-3. The Secretary’s regulations are found at 42 C.F.R. Part
483. To participate in the Medicare program, a facility must maintain substantial
compliance with program requirements. To be in substantial compliance, a facility’s

' “Immediate jeopardy” is defined as “a situation in which the provider’s noncompliance
with one or more requirements of participation has caused, or is likely to cause, serious
injury, harm, impairment, or death to a resident.” 42 C.F.R. § 488.301.
deficiencies may pose no greater risk to resident health and safety than “the potential for
causing minimal harm.” 42 C.F.R. § 488.301.

The applicable state agency, or CMS, conducts surveys of nursing facilities to determine
whether they are in compliance with the requirements of Part 483. 42 C.F.R. §§ 488.301;
488.330. Ifa facility is found out of substantial compliance, then CMS has the authority
to impose one or more of the enforcement remedies listed in section 1819(h) of the Act,
42 U.S.C. § 1395i-3(h), and 42 C.F.R. § 488.406, including a per day CMP and loss of
NATCEP. Remedies are applied on the basis of the scope and severity of the
noncompliance found during a survey. 42 C.F.R. § 488.402(b). The factors CMS
considers when selecting remedies are set forth at 42 C.F.R. § 488.404.

A facility has a right to appeal a certification of noncompliance leading to an enforcement
remedy. However, the choice of remedies by CMS, or the factors CMS considered when
choosing remedies, are not subject to my review. 42 C.F.R. §§ 488.408(g)(1);
488.330(e); 488.408(g)(2); 498.3. I may not review the scope and severity level of
noncompliance that CMS determines unless: (1) a successful challenge would affect the
range of the CMP amounts that CMS could collect; or (2) there was a finding of
“substandard quality of care” that resulted in the loss of approval for a facility’s
NATCEP. 42 C.F.R. § 498.3(b)(14)(i), (ii). Neither of those contingencies apply here.

CMS notified Petitioner by letter dated April 14, 2011, that it was ineligible to conduct a
NATCEP for two years. CMS asserts that Petitioner did not have a NATCEP in place at
the time and Petitioner does not dispute this assertion. CMS MSJ at 12 n.8; CMS Br. at
11; CMS Exs. 31, at 1; 32, at 1. Because Petitioner notes that it is appealing the penalty
and remedies imposed (specifically, the CMP and the loss of NATCEP), I note that a
state may not approve and must withdraw any prior approval of a NATCEP offered by a
nursing facility that has been: (1) subject to an extended or partial extended survey under
sections 1819(g)(2)(B)(i) or 1919(g)(2)(B)(i) of the Act; (2) assessed a CMP of not less
than $5,000; or (3) subject to termination of its participation agreement, a DPNA, or the
appointment of temporary management. 42 C.F.R. § 483.151(b)(2) and (e)(1). In this
case, the state is required to withdraw any approval given or deny any approval sought by
Petitioner to conduct a NATCEP for a period of two years because the CMP imposed
here is $6,000, which is in excess of the $5,000 threshold amount.

Il. Issues
The issues before me are whether:

Petitioner was in substantial compliance with Medicare participation requirements;
and, if not, whether the imposed CMP is reasonable.

Til. Summary Judgment Standard
Summary judgment is appropriate when a case presents no issue of material fact, and its
resolution turns on questions of law. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
247-48 (1986); Livingston Care Ctr. v. United States Dep’t of Health & Human Servs.,
388 F.3d 168, 173 (6th Cir. 2004); see also Illinois Knights Templar Home, DAB No.
2274, at 3-4 (2009) (citing Kingsville Nursing Ctr., DAB No. 2234, at 3-4 (2009)). The
moving party may show the absence of a genuine factual dispute by presenting evidence
so one-sided that it must prevail as a matter of law, or by showing that the non-moving
party has presented no evidence “sufficient to establish the existence of an element
essential to [that party’s] case, and on which [that party] will bear the burden of proof at
trial.” Livingston Care Ctr., 388 F.3d 168, 173 (quoting Celotex Corp. v. Catrett, 477
USS. 317, 323-24 (1986)). To avoid summary judgment, the non-moving party must then
act affirmatively by tendering evidence of specific facts showing that a dispute exists.
See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 n.11 (1986);
see also Vandalia Park, DAB No. 1939 (2004); Lebanon Nursing & Rehab. Ctr., DAB
No. 1918 (2004). To defeat an adequately supported summary judgment motion, the
non-moving party may not rely on the denials in its pleadings or briefs, but it must
furnish evidence of a dispute concerning a material fact. I/linois Knights Templar, DAB
No. 2274, at 4; Livingston Care Ctr., DAB No. 1871, at 5 (2003).

In examining the evidence for purposes of determining the appropriateness of summary
judgment, I must draw all reasonable inferences in the light most favorable to the non-
moving party. Brightview Care Ctr., DAB No. 2132, at 2, 9 (2007); Livingston Care
Ctr., 388 F.3d at 168, 172; Guardian Health Care Ctr., DAB No. 1943, at 8 (2004); but
see Cedar Lake Nursing Home, DAB No. 2344, at 7 (2010); Brightview, DAB No. 2132,
at 10 (upholding summary judgment where inferences and views of non-moving party are
not reasonable). However, drawing factual inferences in the light most favorable to the
non-moving party does not require that I accept the non-moving party’s legal
conclusions. Cedar Lake, DAB No. 2344, at 7; Guardian, DAB No. 1943, at 11 (“A
dispute over the conclusion to be drawn from applying relevant legal criteria to
undisputed facts does not preclude summary judgment if the record is sufficiently
developed and there is only one reasonable conclusion that can be drawn from those
facts.”).

I have accepted all of Petitioner’s factual assertions as true. In addition, I have drawn all
reasonable inferences in Petitioner’s favor. No dispute exists that Petitioner was not in
substantial compliance with program participation requirements based on the 15
stipulated deficiencies at the scope and severity of D and E. Further, when resolving all
disputed facts in Petitioner’s favor relating to Resident 33’s pain management and the
F309 deficiency, I find the undisputed evidence supports a finding in favor of CMS.

Accordingly, for the reasons set out further below, summary judgment is appropriate in
this case.
IV. Discussion

A, Petitioner’s stipulation that it was not in substantial compliance with 15
deficiency citations supports the CMP that CMS imposed.

I agree with CMS’s position that the 15 uncontested deficiencies from the February 2011
survey provide a fully adequate and independent basis for the CMP imposed.

CMS’s determination that Petitioner was not in substantial compliance with those
uncontested, non-appealed program participation requirements is final and binding.

42 C.F.R. § 498.20(b). Because there is a final and binding determination that the facility
was not in substantial compliance, CMS has discretion to impose one or more of the
enforcement remedies listed in 42 C.F.R. § 488.406, which include the per day CMP
imposed here. Act § 1819(h), 42 U.S.C. § 1395i-3(h); 42 C.F.R. § 488.402. I have no
authority to review CMS’s decision to impose a remedy, if a basis exists for its
imposition, nor may I review CMS’s choice of remedy. 42 C.F.R. § 488.438(a)(1)(ii),
(e).

The administratively final 15 deficiencies include 11 deficiencies at a scope and severity
level of D (isolated instances with the potential to cause more than minimal harm to the
health and safety of residents but not considered immediate jeopardy) and four
deficiencies at a scope and severity level of E (a pattern of instances with the potential to
cause more than minimal harm to the health and safety of residents but not considered
immediate jeopardy):

Eleven Uncontested Deficiencies at a Scope and Severity Level of D:

* 42 C.E.R. § 483.10(b) (5)-(10) (Tag F156) — Notice of Rights, Rules, Services, Charges

* 42 CER. § 483.10(b)(11) (Tag F157) — Notification of Changes

* 42 C.F.R. § 483.20(d), (k)(1) (Tag F279) — Comprehensive Care Plans

+ 42 C.F.R. § 483.20(d) and 483.10(k)(2) (Tag F280) — Care Planning Participation

* 42 CER. § 483.20(k)(3)(i) (Tag F281) — Services Meeting Professional Standards

* 42 CER. § 483.20(k)(3)(ii) (Tag F282) — Services by Qualified Persons

* 42 C.F.R. § 483.25(h) (Tag F323) — Accident Hazards/Supervision/Devices

* 42 C.F.R. § 483.25(/) (Tag F329) — Unnecessary Drugs

+ 42 C.F.R. § 483.35(i) (Tag F371) — Sanitary Conditions for Food

* 42 C.F.R. § 483.55(b) (Tag F412) — Dental Services

+ 42 C.E.R. § 483.60(b), (d), (e) (Tag F431) — Records, Labeling/Storage of Drugs and
Biologicals

Four Uncontested Deficiencies at a Scope and Severity Level of E:
* 42 C.F.R. § 483.15(h)(2) (Tag F253) — Housekeeping and Maintenance Services
* 42 C.F.R. § 483.20(d) (Tag F286) — Maintaining 15 Months of Resident Assessments

* 42 CFR. § 483.25(c) (Tag F314) — Pressure Sores
* 42 C.E.R. § 483.75(J)(1) (Tag F514) — Clinical Records

See CMS Ex. 1.
B. The CMP that CMS imposed is reasonable.

CMS may impose a CMP for the number of days that the facility is not in compliance, or
for each instance that a facility is not in substantial compliance. 42 C.F.R. § 488.430(a).
The lower range of CMPs, from $50 per day to $3,000 per day, is reserved for
deficiencies that do not constitute immediate jeopardy but either cause actual harm to
residents or have the potential to cause more than minimal harm. 42 C.F.R.

§ 488.438(a)(1)(iii). In this case, CMS proposed a 30-day CMP of $200 per day, an
amount in the lower end of the non-immediate jeopardy range.

An ALJ determines de novo whether the amount of a CMP is reasonable based on
evidence in the appeal record concerning certain factors. See 42 C.F.R. § 488.438(e), (f);
Senior Rehab. and Skilled Nursing Ctr., DAB No. 2300, at 19-20 (2010), aff'd, Senior
Rehab. and Skilled Nursing Ctr. v. Health & Human Srves., 405 F. App’x 820 (5th Cir.
2010); Lakeridge Villa Healthcare Ctr., DAB No. 2396, at 14 (2011). These factors are:
(1) the facility’s history of noncompliance, including repeated deficiencies; (2) the
facility’s financial condition; (3) the seriousness of the deficiencies as set forth at 42
C.F.R. § 488.404; and (4) the facility’s degree of culpability, which includes neglect,
indifference or disregard for resident, care, comfort, or safety. The factors in 42 C.F.R. §
488.404 include: (1) the scope and severity of the deficiency; (2) the relationship of the
deficiency to other deficiencies resulting in noncompliance; and (3) the facility’s prior
history of noncompliance in general and specifically with reference to the cited
deficiencies. Unless a facility contends that one of these regulatory factors does not
support the CMP amount imposed, the ALJ must sustain it. Coquina Ctr., DAB No.
1860 (2002). Petitioner does not contest the length of time during which CMS imposed
the CMP or claim that its financial condition affects its ability to pay. Therefore there is
no basis for me to consider either of these factors to mitigate the reasonableness of the
penalty.

I find that Petitioner has a history of substantial noncompliance. A summary report that
CMS submitted, covering the survey cycles beginning December 10, 2004 through July
12, 2010, shows that Petitioner was cited for some of the same deficiencies cited in this
case (F157, F281, F282, F323, F314, F371 and F514), as well as a number of other
deficiencies cited by surveys completed during that time period, many of which posed the
potential for more than minimal harm.” CMS Ex. 3.

> In prior survey cycles from 2004 through 2010, Petitioner was cited under various
Tags: in July 2010, F224 at a scope and severity level (s/s) of G; in November 2009,
In reviewing the seriousness of the deficiencies and the facility’s degree of culpability, I
find that the 15 uncontested deficiencies cited were serious. Eleven of the 15 uncontested
deficiencies cited in the February 2011 Statement of Deficiencies were at a D scope and
severity level and four deficiencies were at a E level. 42 C.F.R. § 483.25(h)(2).

These deficiencies involved a pattern of not ensuring proper treatment for residents at
risk for pressure sores. Specifically, based on surveyor observation, record reviews and
interviews, Petitioner failed to ensure treatment when a pressure sore developed for two
residents. Further, Petitioner did not timely notify the facility’s Registered Dietician to
implement related dietary recommendations. CMS Ex. 1, at 39-42.

The deficiencies also included a pattern of failing to ensure resident records were
complete and accurate, such as, assessments for pain, risk of falling, and skin integrity.
CMS Ex. 1, at 14-17, 30-33, 54-59. Other examples of uncontested deficiencies include
a lack of adequate supervision when moving a resident who was a fall-risk and failing to
ensure non-pharmacological interventions were attempted prior to the use of an anti-
anxiety medication on a resident. CMS Ex. 1, at 43-48.

Some of the deficiencies also show that Petitioner did not ensure a clean environment for
its residents. For example, surveyors noted that walls and floors were marred, paint on
doors, walls, ceilings and bed frames was peeling, there were gouged bed boards and
walls, closet doors were off track, and there was spillage on walls. CMS Ex. 1, at 14-17.
In addition, resident Minimum Data Set (MDS) Assessments were at times not kept in
residents’ records and were therefore not accessible to staff for review. CMS Ex. 1, at
30-33.

Further, Petitioner failed to provide necessary dental services for a resident after a dentist
indicated the resident needed two teeth extracted due to decay. CMS Ex. 1, at 50.

Petitioner did not deny that all of these deficiencies, which only represent examples of
the total 15 undisputed deficiencies, posed the potential for more than minimal harm to
residents. A revisit survey shows Petitioner did not come back into compliance with the

F323 and F490 at s/s of K, F50, F54, F130, F144 at s/s of F, and F157, F250, F272, F314,
F322, F514 at s/s of D; in October 2008, F282 and F514 at s/s of E, and F250, F279,
F323 at s/s of D; in November 2008, F14, F27, F51, F67, F144 at s/s of F; in April 2008,
F272, F323 at s/s of D; in April 2007, F250, F309, F314 at s/s of G; in July 2007, F315 at
s/s of G, F38, F50, F53, F54 at s/s of F, and F253 at s/s of E; in April 2006, F309, F314,
F325 at s/s of G, F18, F45, F46, F50, F72, F147 at s/s F, and F281 at s/s of E; in
November 2005, F281 and F324 at s/s of D; in February 2005, F157, F248, F253,

F281, F371, F514 at s/s of E; and in December 2004, F324 at s/s of G. CMS Ex. 3.
15 uncontested deficiencies until March 17, 2011. CMS Ex. 2. Petitioner also does not
dispute this date. Accordingly, I find that these 15 uncontested deficiencies alone are
sufficient to justify the CMP imposed, $200 per day for 30 days of noncompliance, from
February 15 through March 16, 2011.

C. Undisputed evidence establishes that the facility was not in substantial
compliance with 42 C.F.R. § 483.25 (Tag F309) and further supports the
reasonableness of the CMP.

CMS claims Petitioner violated 42 C.F.R. § 483.25 and cites instances involving
Residents 33 and 38. An ALJ need not make more findings than is necessary to support
the remedies imposed, even if the ALJ does not address every deficiency cited in a
survey. See, e.g., Beechwood Sanitarium, DAB No. 1824, at 22 (2002). Therefore I am
not required to address noncompliance findings that are not material to the outcome of
the appeal. However, I choose to address CMS’s allegations relating to Resident 33’s
pain management, considering | find that evidence to be undisputed and further support
for the reasonableness of the CMP although not material to the outcome of the appeal.

Resident 33 was initially admitted to Petitioner’s facility in September 2008. She was 82
years old during the relevant time and had a diagnosis of, among other things,
osteoarthritis. CMS Ex. 7, at 1. A pain assessment, updated on November 9, 2010, notes
that Resident 33 suffered from generalized pain that was controlled through the use of
pain medication — Hydrocodone APAP — ordered to be administered three times per day.
CMS Ex. 8, at 1-2. Resident 33’s plan of care, as updated February 2010, addresses the
resident’s risk of “pain” and “stiff episodes” related to her diagnosis of arthritis and
requires staff to “[a]dminister medications as ordered... .” CMS Ex. 7, at 1. Resident
33’s November 2010 physician’s order contains a standing pain medication prescription
for Hydrocodone-APAP 7.5-325 mg (Norco) to be administered three times per day (8
a.m., 4 p.m., and 8 p.m.). The order also contains an “as needed” (PRN) provision of the
pain medication. CMS Ex. 9, at 1, 2.

It is undisputed that, from January | through 13, 2011, Petitioner’s staff failed to comply
with Resident 33’s physician’s order to administer pain medication three times per day,
as documented in Resident 33’s January 2011 Medication Administration Record
(MAR). CMS Ex. 14. Petitioner admits there was a pharmacy transcription error and
does not dispute that the resident did not receive her standard pain medication at the three
ordered times per day during the first several weeks in January 2011. P. Opposition at 1;
P. Br. at 4. Petitioner argues, though, that the “as needed” aspect of the physician’s order
resulted in Resident 33 receiving the equivalent of what the Resident would normally
receive. P. Opposition at 2.

From January | through 13, 2011, the time period during which Resident 33’s standard
pain medication order was not followed, she required the administration of her PRN pain
medication eight times due to complaints of leg pain (January 5, 6, 7, 9 (twice), 12
(twice), and13 (twice)). CMS Ex. 14, at 4. A social service progress note entry for
January 12, 2011 states that the resident “has had complaints of pain” and also notes that
the resident had a foot infection. CMS Ex. 11, at 2. It was not until January 13, 2011
that Petitioner added Resident 33’s standard pain medication prescription to the MAR,
and the Resident began receiving it again. CMS Ex. 13, at 1.

Each resident must receive care and services necessary to attain and maintain the highest
practicable physical, mental, and psychosocial well-being of the resident. The care and
services are to be based upon the resident’s comprehensive assessment and plan of care.
See 42 C.F.R. § 483.25. Further, the Board has held that failure to follow a physician’s
order amounts to a violation of 42 C.F.R. § 483.25. Venetian Gardens, DAB No. 2286,
at 4 (2009) (“The Board has repeatedly stated that a facility’s failure to follow its care
plan or a doctor’s order may be grounds for concluding that the facility is not in
substantial compliance with section 483.25 quality of care standards.”); Lakeridge Villa
Health Care Ctr., DAB No. 1988, at 22 (2005) (citing The Windsor House, DAB No.
1942, at 55-56 (2004); Batavia Nursing & Convalescent Ctr., DAB No. 1904, at 35-36
(2004)). A facility must carry out every order and ensure the sufficiency of resident care
plans so that each resident receives all of the necessary care and services to attain or
maintain the highest practicable physical, mental, and psychosocial well-being.
Alexandria Place, DAB No. 2245, at 7-8 (2009).

Here the resident’s physician clearly ordered pain medication three times a day at set
times. In spite of the unambiguous instructions, the facility did not provide the ordered
medications at the ordered times. Petitioner claims the end result was the same because
the order allowed her to receive medication on an “as needed” basis. However, I do not
find these two parts of the physician’s order to be equivalent. The “as needed” part of the
order was to be in addition to, not in place of, the standing three times per day part of the
order. This difference is fundamental and had the potential to result in untreated pain
symptoms for Resident 33.

Vv. Conclusion

For the reasons set forth above, I grant summary judgment in favor of CMS. The
stipulated facts show that Petitioner was not in substantial compliance with several
program requirements from February 15, 2011 through March 16, 2011. I also find that a
$200 per day CMP from February 15 through March 16, 2011 is reasonable. The
reasonableness of the CMP amount is further supported by an additional violation of
10

program requirements relating to Petitioner’s failure to follow a physician’s order to
administer pain medication to a resident.

/s/
Joseph Grow
Administrative Law Judge

